Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 67 and 90 are cancelled.  Claims 1-66, 68-89, and 91-94 are pending.

Priority
This application is a 371 of PCT/JP2019/018011 04/26/2019.
Acknowledgment is made of applicant's claim for foreign priority based on application JAPAN 2018-087761 04/27/2018.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-66 and 68-89) drawn to the compound, and the species shown below, in the reply filed on 1/25/22 is acknowledged.  The traversal is on the grounds that the limitations of the side chain labelled as chemical formula 828 were not all satisfactorily met.  This is found persuasive.  However, as shown in the 103 rejection below, the special technical feature is, in fact, obvious, so restriction is proper.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1-31, 34, 36, 37, 54, and 70-89 are examined herein insofar as they read on the elected invention and species.
Because the Applicant has not yet had an opportunity to respond to the new basis of the restriction, the requirement is made NON-FINAL.  
A structure search has been performed on the species election and it is found to be free of the prior art, and therefore allowable. The Examiner will now choose another species within the elected group of compounds for examination, shown below.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 has limitations drawn to L1 and L2 which in part state “L1 is a single bond” and L2 is a single bond.  If both are a single bond, which is presumably the case in the elected species, then this would require a bond being bonded to another bond, which is not a defined chemical moiety.  While it is likely that one of skill in the art would understand the intent of the limitations, it is straightforward to account for this and correct it.  For the sake of clarity appropriate correction is required.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Some possible amendments could be “or L1 is absent”, “or wherein L1 and L2 taken together can be a single bond”, etc.

Claims 1, 8-10, 19, 27, 34, 36, and 37 are objected to because of the following informalities:  the claims are replete with examples of unnecessary parenthetic statements.  One example of many is “(wherein each substituent from 2) to 14) is optionally substituted)” at the top of the page listed as page 3.  The use of wherein clauses is common, and is typically not ensconced in parentheses.  The unusual use of said punctuation is not needed, and should be removed throughout to put the claims in better form.

Claims 1, 8, 10, 15, 22, 36, 37, and 54 are objected to because of the following informalities:  the claims are replete with examples of multiple descriptions for the same thing.  Examples of this include the initial portion of claim 1 which is reproduced below.  Claim 1 defines the compounds shown both as “formula (1a) or (1b)” and also as “[Chemical Formula 827]”.  It is not appropriate to have multiple descriptors for the same limitation, especially when the extraneous descriptors should be in the specification and/or already understood to one of skill in the art.  Further, if the multiple descriptors are not identical in scope, the limitations run the risk of being indefinite.  In some cases, .  Appropriate correction is required.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 70-89
are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (WO 2016/003929 A1; hereinafter Reddy ‘929; of record), in view of Reddy et al. (WO 2015/179308 A1; hereinafter Reddy ‘308; of record), and further in view of Hecker et al. (WO 2016/149393 A1; of record).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Reddy ‘929 discloses boronate compounds with beta-lactamase activity such as those shown below (see, for example, the abstract, pg. 8, the claims, and the whole document) wherein a sidechain much like the instantly claimed formula (2) is adjacent to the boron center.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Reddy ‘929 discloses specific examples such as the compounds shown below that include an azetidinyl side chain that satisfies the requirements of instant formula (2), as well as side chains with both sulfur and oxygen linkers (see, for example, compound 76 on pg. 149, claim 145 on pg. 265, and claim 146 on pg. 279).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Reddy ‘929 discloses the use of the compounds therein as compositions with other active agents including ceftazidime and aztreonam (see, for example, claims 155 and 156) to be used for the treatment of bacterial infections (see, for example, claim 157).
Reddy ‘929 does not specifically disclose the instant compound.
Reddy ‘308 discloses related boronate compounds with lactamase activity (see, for example, the abstract, the claims, and the whole document) including the compound shown below wherein a similar azetidinyl moiety is attached at the same location as instant formula (2) (see, for example, claim 76 on pg. 127).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Hecker et al. discloses boronate compounds with lactamase activity that have the same core as Reddy ‘929 and Reddy ‘308 (see, for example, the abstract, the claims, and the whole document) wherein the sidechain is moved about the core structure (i.e. ring-walking), including to the instantly claimed location as shown below (i.e. instant position R3; see, for example, compound 19 and claim 77 on pg. 178) to provide effective compounds (see, for example, the assay results on pp. 156-166)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

The instant compound would have been obvious because the prior art discloses all the instant limitations.
One of ordinary skill would have been motivated to make and use the instant compound because the prior art discloses the general utility antimicrobials/beta-lactamase inhibitors with the instantly claimed boronate core, discloses the sulfamoylazetidinyl moiety that satisfies the instant claims, and teaches that the linking atoms can be preferably be different atoms including either sulfur and oxygen.  The prior art further teaches moving the side chain about the core, including moving the same class of azetidinyl moieties as instantly claimed to the same position as the instant species to produce active compounds.
One of ordinary skill would have modified the art-recognized boronate core with side chains taught for just such use, including that of the instant species, and would have moved them around the core, including to the instant location, and would have done so with a reasonable expectation of success in making a useful beta-lactamase compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-31, 34, 36, 37, 54, and 70-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,066,425 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses compounds that anticipate the instant claims, for example, the one shown below (see, for example, claim 1).

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Claims 1-31, 34, 36, 37, and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10, 13, 14, 16-27, 30, 36, 44, 48, 53, 55, and 92 of copending Application No. 17/418,654.
The copending application discloses compounds as the one shown below (see, for example, claim 92) that differs from the instant claims only by the highlighted methylene unit.
[AltContent: oval]
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition or deletion of -CH2- groups would be prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Examiner’s Comment
Many of the instant claims have redefined the variable groups of previous claims without carrying the descriptions of the new scope through to further dependent claims.
For example, claim 14 specifically limits Y to oxygen, and claim 15, which depends from claim 14 has the following structures as limitations.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

While one of skill in the art would be able to discern what the metes and bounds of the claims in question are, it would be much more clear, and put the claims in better form, if the narrower limitations with the same descriptors were defined in the claim itself, where appropriate.

Conclusion
Claims 67 and 90 are cancelled.  Claims 32, 33, 35, 38-53, 55-66, 68, 69, 89 and 91-94 are withdrawn.  Claims 1, 8-10, 15, 19, 27, 34, 36, 37, and 54 are objected to.  Claims 1-31, 34, 36, 37, 54, and 70-89 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627